DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Oath/Declaration
The oath or declaration filed on 12/31/2020 is acceptable.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/23/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Election/Restrictions
Applicant’s election, with traverse, of species III: claims 1-17, in the “Response to Election / Restriction Filed” filed on 12/06/2021 is acknowledged. The examiner would like to note that, there are differences in the structure, as described in the restriction 
 This office action considers claims 1-12 and 14-17 are thus pending for prosecution.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onozawa et al (US 2013/0037853 A1; hereafter   Onozawa).

Regarding claim 1, Onozawa discloses a power semiconductor device, comprising: 

a plurality of IGBT cells (Fig 31, trench gate 7, Para [ 0009]) at least partially arranged within the active cell region (Fig 31, active regions around trench gate 7), wherein each of the IGBT cells comprises at least one trench (trench gate 7, Para [ 0009]) that extends into the drift region (element 1, n-type, Para [ 0211]) along a vertical direction (trench gate 7);
an edge termination region (Fig 31, insulating layer 9, Para [ 0107]) surrounding the active cell region (active regions around trench gate 7);
a transition region (Fig 31, region 18) arranged between the active cell region (Fig 31, active regions  around trench gate 7)  and the edge termination region (insulating layer 9), the transition region ( region 18) having a width along a lateral direction from the active cell region ( active regions  around trench gate 7) towards the edge termination region  (insulating layer 9), wherein at least some of the IGBT cells  ( trench gate 7) are arranged within, or, respectively, extend into the transition region ( region 18);
a barrier region ( Fig 31,region 30, p-type, Para [ 0117]) of a second conductivity type ( region 30, p-type), wherein the barrier region ( region 30, p-type , Para [ 0117])  is arranged within the active cell region  (Fig 31, active regions  around trench gate 7) and in contact with at least some of the trenches of the IGBT cells ( trench gate 7), and wherein the barrier region  ( region 30, p-type , Para [ 0117]) does not extend into the transition region ( lower region 18);


Regarding claim 2, Onozawa discloses the power semiconductor device of claim 1, Onozawa further discloses wherein the barrier region (Fig 31, region 30, p-type) forms each of an upper pn-junction (element 5 and element 30) and a lower pn-junction with the drift region (Fig 31, element 1 and 30), the lower pn-junction being (Fig 31, element 1 and 30) arranged lower than bottoms of each of the trenches from the plurality of IGBT cells (trench gate 7).

Regarding claim 14, Onozawa discloses the power semiconductor device of claim 1, Onozawa further discloses wherein the transition region (region 18) surrounds the active cell region (Fig 31, active regions around trench gate 7).  

Regarding claim 15, Onozawa discloses the power semiconductor device of claim 1, Onozawa further discloses wherein the barrier region is electrically floating (Fig 31, region 30, p-type).  

Regarding claim 16, Onozawa discloses the power semiconductor device of claim 1, Onozawa further discloses wherein the barrier region (Fig 31, region 30, p-type, Para [ 0006]) is separated from the channel region (region 4, Para [ 0108]) by at least a part of the drift region (Fig 31, element 1, n-type). 
 
Regarding claim 17, Onozawa discloses the power semiconductor device of claim 1, Onozawa further discloses further comprising a floating trench (Fig 31, dummy trench 8, Para [ 0108]) having an electrically floating trench electrode (Fig 31, dummy trench 8, Para [ 0108]).

Allowable Subject Matter

Claims 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:

wherein each IGBT cell comprises: at least one control trench having a control electrode; at least one dummy trench having a dummy electrode; at least one active mesa arranged adjacent to the at least one control trench, wherein the control electrode is configured to receive a control signal from a control terminal of the power semiconductor device and to control a load current in the active mesa; and at least one 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898